Case 2:20-cv-00192-RCY-LRL Document 28-4 Filed 08/28/20 Page 1 of 19 PageID# 269




                         EXHIBIT 4
DocuSign Envelope ID:
            Case2:20-cv-00192-AWA-LRL
           Case   2:20-cv-00192-RCY-LRL Document
                                         Document26-25
                                                  28-4 Filed
                                                        Filed08/04/20
                                                              08/28/20 Page
                                                                        Page2 2ofof4 19 PageID# 270
                                                                                     PageID#



                        28 U.S.C. § 1746 DECLARATION OF NIKIA EDWARDSNATALIE
                                       HARRIS IN SUPPORT OF PROCEEDING AS A
                                       COLLECTIVE ACTION

              I am over the age of 18, am competent to testify to the following from personal experience and
              knowledge, and declare as follows:

                 1. Optima Health Plan and Sentara Health Plans, Inc. (“Defendant”) employed me and other
              workers (“Care Management Employees” or “CMEs”) to perform the ongoing, day-to-day care
              management services that Defendant provides to its customers.

                  2. The utilization review and case management duties performed by me and other CMEs
              consisted of collecting information to document insured individuals’ medical circumstances (data
              collection); inputting that information into Defendant’s computer system (data entry); using
              established guidelines to maximize utilization of plan resources through the application of
              predetermined criteria (utilization management); coordinating care by arranging appointments and
              referrals and obtaining necessary authorizations from individuals (care coordination); educating
              members about their health plan (plan education); and other similar work (collectively, “Care
              Management Work”).

                  3. Defendant employed me as a CME from approximately JulyJune 2018 to
              NovemberDecember 2018. Defendant referred to my job title in multiple ways during my
              employment, including referring to me as a Care Coordinator, Behavioral Health Care Coordinator,
              and Utilization Review Manager, and Care Coordinator. Regardless of the way Defendant referred
              to my position, my job duties primarily consisted of non- clinical Care Management Work.

                  4. Defendant did not require a bachelor’s degree in any specific field or any specific certification
              to perform the work required of the position(s) I held during my employment.

                  5. Because my actions as a CME were constrained by Defendant’s policies and guidelines, I did
              not exercise discretion and judgment in the performance of my job duties. As a CME, I performed
              my work in accordance with Defendant’s policies and procedures and the guidelines embedded in
              Defendant’s computer software. Defendant provided me with training on how to use these decision-
              making tools to perform my work in a consistent manner. In fact, Defendant’s guidelines were
              comprehensive and detailed a course of action for nearly every contingency I encountered in
              performing my duties. I could not significantly deviate from these guidelines to perform my work, and
              under no circumstances did I have the authority to deny a member’s request for a service or benefit.
              This is because Defendant had a strict policy that prohibited anyone other than a physician from
              denying a member’s request for a service or benefit.

                  6. As a CME, I did not have the authority or discretion to hire or fire; interview job applicants;
              recommend merit or performance raises; transfer or rehire employees; discipline other employees;
              formulate employment policies; determine staffing levels; schedule the hours of other employees; set
              operational standards; or contractually commit Defendant to third parties. I did not regularly direct
              the work of two or more of employees or contractors employed by Defendant or its customers during
              my employment as a CME.

                 7. During my employment as a CME, I did not work in management or in any way influence the
              manner in which Defendant or its customers conducted business. I did not (1) have the authority to
DocuSign Envelope ID:
           Case
           Case 2:20-cv-00192-RCY-LRL
                2:20-cv-00192-AWA-LRL Document
                                      Document 28-4
                                               26-25 Filed
                                                      Filed08/28/20
                                                            08/04/20 Page
                                                                     Page33of
                                                                            of19 PageID# 271
                                                                               4 PageID#



              formulate, effect, interpret or implement management or operating practices for Defendant or its
              customers; (2) plan short-term or long-term business objectives for Defendant or its customers; (3)
              carry out major assignments to conduct business for Defendant or its customers; (4) have the authority
              to bind Defendant or its customers to serious financial obligations; or (5) have the authority to waive
              or deviate from established policies and procedures without prior approval. Rather, I merely followed
              the policies, procedures, and guidelines set by Defendant and its management. Instead of running
              Defendant’s business, my primary job as a CME was producing the utilization review and case
              management services Defendant provides to its customers.

                  8. As a CME, I did not provide direct clinical care, engage in bedside nursing, or exercise clinical
              judgment to diagnose or provide medical care. I did not diagnose or determine the treatment plan for
              individuals, nor was I allowed to modify such treatment plans, which were always prescribed by such
              individuals’ primary care physician or other medical provider.

                  9. I performed my work as a CME in a call center environment. Defendant provided me with
              necessary computer equipment and electronic access to perform my work in this manner. Regardless
              of where I performed my work, my primary job duties continued to primarily consist of performing
              Care Management Work.

                 10. I routinely worked over 40 hours per week during my employment as a CME, averaging
              approximately 4550 hours per week. Instead of paying us overtime for our regular overtime work,
              Defendant classified me and other CMEs as exempt, paid us on a salary basis, and failed to pay us
              overtime pay for all overtime hours we worked. Defendant paid me in this manner throughout my
              employment as a CME.

                   11. Based on my experience working for Defendant, I understand that Defendant has employed
              at least 100 CMEs in Virginia that work/worked under the same or similar conditions as I did during
              my employment. Like me, other salaried CMEs primarily performed Care Management Work,
              regularly worked overtime, and were denied overtime pay because they were subjected to the same
              policy that denied me overtime pay. The duties, hours and pay policies did not depend on the
              geographic area or region worked, but were rather a product of working as CMEs for Defendant. I
              base my belief and knowledge of Defendant’s companywide policies on (1) conversations I had with
              other CMEs who talked with me about their job duties, hours of work, and how Defendant paid them
              during their employment; (2) training calls/webinars that I attended with CMEs; (3) training seminars
              I attended with other CMEs from across the state; and (4) observing other individuals performing the
              same job duties and working similar hours.

                  12. I believe other individuals would join this case if they were aware of its existence. I do not
              presently recall the names, telephone numbers, and addresses of all of the individuals with whom I
              was familiar while working for Defendant; however, I believe multiple other CMEs I worked with
              would join this case (or may have already done so) or would be eligible to do so if they knew of its
              existence and were not afraid of retaliation.

                 13. Based on conversations I had with my co-workers during my employment, I know that other
              CMEs and I rely heavily on our cell phones and computers for both personal and professional
              communications. I personally use my cell phone and computer to communicate with friends, family
              and attorneys through email, text message, and phone calls. In fact, while working for Defendant,
              managers and other co-workers would contact me on my cell phone about work. Although I receive
DocuSign Envelope ID:
           Case
           Case 2:20-cv-00192-RCY-LRL
                2:20-cv-00192-AWA-LRL Document
                                      Document 28-4
                                               26-25 Filed
                                                      Filed08/28/20
                                                            08/04/20 Page
                                                                     Page44of
                                                                            of19 PageID# 272
                                                                               4 PageID#



              mail, I also routinely receive a significant amount of junk mail. If I did not know anything about this
              case, I would be far more likely to receive and read a notice that was emailed and texted to me.

              I declare under penalty of perjury that the foregoing is true and correct.

                        Executed on   8/31/2020       .

                                                                           KIA EDWARDS
                                                                      NI
 DocuSign Envelope ID:
             Case2:20-cv-00192-AWA-LRL
            Case   2:20-cv-00192-RCY-LRL Document
                                          Document26-24
                                                   28-4 Filed
                                                         Filed08/04/20
                                                               08/28/20 Page
                                                                         Page2 5ofof4 19 PageID# 273
                                                                                      PageID#



                         28 U.S.C. § 1746 DECLARATION OF NIKIA EDWARDSANDREA
                                         ANDALUZ IN SUPPORT OF PROCEEDING AS A
                                         COLLECTIVE ACTION

               I am over the age of 18, am competent to testify to the following from personal experience and
               knowledge, and declare as follows:

                  1. Optima Health Plan and Sentara Health Plans, Inc. (“Defendant”) employed me and other
               workers (“Care Management Employees” or “CMEs”) to perform the ongoing, day-to-day care
               management services that Defendant provides to its customers.

                   2. The utilization review and case management duties performed by me and other CMEs
               consisted of collecting information to document insured individuals’ medical circumstances (data
               collection); inputting that information into Defendant’s computer system (data entry); using
               established guidelines to maximize utilization of plan resources through the application of
               predetermined criteria (utilization management); coordinating care by arranging appointments and
               referrals and obtaining necessary authorizations from individuals (care coordination); educating
               members about their health plan (plan education); and other similar work (collectively, “Care
               Management Work”).

                   3. Defendant employed me as a CME from approximately July 2018September 2017 to
               November 2018.March 2019. Defendant referred to my job title in multiple ways during my
               employment, including referring to me as a Behavioral Health Care Coordinator, Utilization Review
               Manager, and an Integrated Care CoordinatorManager. Regardless of the way Defendant referred
               to my position, my job duties primarily consisted of non- clinical Care Management Work.

                   4. Defendant did not require a bachelor’s degree in any specific field or any specific
               certification to perform the work required of the position(s) I held during my employment.

                   5. Because my actions as a CME were constrained by Defendant’s policies and guidelines, I did
               not exercise discretion and judgment in the performance of my job duties. As a CME, I performed
               my work in accordance with Defendant’s policies and procedures and the guidelines embedded in
               Defendant’s computer software. Defendant provided me with training on how to use these decision-
               making tools to perform my work in a consistent manner. In fact, Defendant’s guidelines were
               comprehensive and detailed a course of action for nearly every contingency I encountered in
               performing my duties. I could not significantly deviate from these guidelines to perform my work, and
               under no circumstances did I have the authority to deny a member’s request for a service or benefit.
               This is because Defendant had a strict policy that prohibited anyone other than a physician from
               denying a member’s request for a service or benefit.

                   6. As a CME, I did not have the authority or discretion to hire or fire; interview job applicants;
               recommend merit or performance raises; transfer or rehire employees; discipline other employees;
               formulate employment policies; determine staffing levels; schedule the hours of other employees; set
               operational standards; or contractually commit Defendant to third parties. I did not regularly direct
               the work of two or more of employees or contractors employed by Defendant or its customers during
               my employment as a CME.

During my employment as a CME, I did not work in management or in any way influence the manner in which
Defendant or its customers conducted business. I did not (1) have the authority to formulate, effect, interpret or
implement management or operating practices for Defendant or its
DocuSign Envelope ID:
          Case
          Case2:20-cv-00192-RCY-LRL
               2:20-cv-00192-AWA-LRL Document
                                      Document28-4
                                                26-4Filed
                                                     Filed08/28/20
                                                           08/04/20 Page
                                                                     Page63ofof194 PageID#
                                                                                   PageID# 274



             customers; (2) plan short-term or long-term business objectives for Defendant or its customers; (3)
             carry out major assignments to conduct business for Defendant or its customers; (4) have the authority
             to bind Defendant or its customers to serious financial obligations; or (5) have the authority to waive
             or deviate from established policies and procedures without prior approval. Rather, I merely followed
             the policies, procedures, and guidelines set by Defendant and its management. Instead of running
             Defendant’s business, my primary job as a CME was producing the utilization review and case
             management services Defendant provides to its customers.

                 7. As a CME, I did not provide direct clinical care, engage in bedside nursing, or exercise clinical
             judgment to diagnose or provide medical care. I did not diagnose or determine the treatment plan for
             individuals, nor was I allowed to modify such treatment plans, which were always prescribed by such
             individuals’ primary care physician or other medical provider.

                 8. I performed my work as a CME in a call center environmentremotely from a combination
             of locations including my home and locations where I met with members. Defendant provided
             me with necessary computer equipment and electronic access to perform my work in this manner.
             Regardless of where I performed my work, my primary job duties continued to primarily consist of
             performing Care Management Work.

                 9. I routinely worked over 40 hours per week during my employment as a CME, averaging
             approximately 4550 to 55 hours per week. Instead of paying us overtime for our regular overtime
             work, Defendant classified me and other CMEs as exempt, paid us on a salary basis, and failed to
             pay us overtime pay for all overtime hours we worked. Defendant paid me in this manner
             throughout my employment as a CME.

                  10. Based on my experience working for Defendant, I understand that Defendant has employed
             at least 100 CMEs in Virginia that work/worked under the same or similar conditions as I did during
             my employment. Like me, other salaried CMEs primarily performed Care Management Work,
             regularly worked overtime, and were denied overtime pay because they were subjected to the same
             policy that denied me overtime pay. The duties, hours and pay policies did not depend on the
             geographic area or region worked, but were rather a product of working as CMEs for Defendant. I
             base my belief and knowledge of Defendant’s companywide policies on (1) conversations I had with
             other CMEs who talked with me about their job duties, hours of work, and how Defendant paid them
             during their employment; (2) training calls/webinars that I attended with CMEs; (3) training seminars
             I attended with other CMEs from across the state; and (4) observing other individuals performing the
             same job duties and working similar hours.

                 11. I believe other individuals would join this case if they were aware of its existence. I do not
             presently recall the names, telephone numbers, and addresses of all of the individuals with whom I
             was familiar while working for Defendant; however, I believe multiple other CMEs I worked with
             would join this case (or may have already done so) or would be eligible to do so if they knew of its
             existence and were not afraid of retaliation.

                12. Based on conversations I had with my co-workers during my employment, I know that other
             CMEs and I rely heavily on our cell phones and computers for both personal and professional
             communications. I personally use my cell phone and computer to communicate with friends, family
             and attorneys through email, text message, and phone calls. In fact, while working for Defendant,
             managers and other co-workers would contact me on my cell phone about work. Although I receive
DocuSign Envelope ID:
           Case
           Case 2:20-cv-00192-RCY-LRL
                2:20-cv-00192-AWA-LRL Document
                                      Document 28-4
                                               26-24 Filed
                                                      Filed08/28/20
                                                            08/04/20 Page
                                                                     Page74of
                                                                            of19 PageID# 275
                                                                               4 PageID#



              mail, I also routinely receive a significant amount of junk mail. If I did not know anything about this
              case, I would be far more likely to receive and read a notice that was emailed and texted to me.

              I declare under penalty of perjury that the foregoing is true and correct.

                        Executed on   8/31/2020       .

                                                                           KIA EDWARDS
                                                                      NI
 DocuSign Envelope ID:
             Case2:20-cv-00192-AWA-LRL
            Case   2:20-cv-00192-RCY-LRL Document
                                          Document26-54
                                                   28-4 Filed
                                                         Filed08/04/20
                                                               08/28/20 Page
                                                                         Page2 8ofof4 19 PageID# 276
                                                                                      PageID#



                         28 U.S.C. § 1746 DECLARATION OF NATALIE HARRISANDREA
                                         ANDALUZ IN SUPPORT OF PROCEEDING AS A
                                         COLLECTIVE ACTION

               I am over the age of 18, am competent to testify to the following from personal experience and
               knowledge, and declare as follows:

                  1. Optima Health Plan and Sentara Health Plans, Inc. (“Defendant”) employed me and other
               workers (“Care Management Employees” or “CMEs”) to perform the ongoing, day-to-day care
               management services that Defendant provides to its customers.

                   2. The utilization review and case management duties performed by me and other CMEs
               consisted of collecting information to document insured individuals’ medical circumstances (data
               collection); inputting that information into Defendant’s computer system (data entry); using
               established guidelines to maximize utilization of plan resources through the application of
               predetermined criteria (utilization management); coordinating care by arranging appointments and
               referrals and obtaining necessary authorizations from individuals (care coordination); educating
               members about their health plan (plan education); and other similar work (collectively, “Care
               Management Work”).

                   3. Defendant employed me as a CME from approximately June 2018September 2017 to
               December 2018.March 2019. Defendant referred to my job title in multiple ways during my
               employment, including referring to me as a Care Coordinator, Behavioral Health Care Coordinator,
               and Utilization Review and an Integrated Care Manager. Regardless of the way Defendant
               referred to my position, my job duties primarily consisted of non- clinical Care Management Work.

                   4. Defendant did not require a bachelor’s degree in any specific field or any specific
               certification to perform the work required of the position(s) I held during my employment.

                   5. Because my actions as a CME were constrained by Defendant’s policies and guidelines, I did
               not exercise discretion and judgment in the performance of my job duties. As a CME, I performed
               my work in accordance with Defendant’s policies and procedures and the guidelines embedded in
               Defendant’s computer software. Defendant provided me with training on how to use these decision-
               making tools to perform my work in a consistent manner. In fact, Defendant’s guidelines were
               comprehensive and detailed a course of action for nearly every contingency I encountered in
               performing my duties. I could not significantly deviate from these guidelines to perform my work, and
               under no circumstances did I have the authority to deny a member’s request for a service or benefit.
               This is because Defendant had a strict policy that prohibited anyone other than a physician from
               denying a member’s request for a service or benefit.

                   6. As a CME, I did not have the authority or discretion to hire or fire; interview job applicants;
               recommend merit or performance raises; transfer or rehire employees; discipline other employees;
               formulate employment policies; determine staffing levels; schedule the hours of other employees; set
               operational standards; or contractually commit Defendant to third parties. I did not regularly direct
               the work of two or more of employees or contractors employed by Defendant or its customers during
               my employment as a CME.

During my employment as a CME, I did not work in management or in any way influence the manner in which
Defendant or its customers conducted business. I did not (1) have the authority to formulate, effect, interpret or
implement management or operating practices for Defendant or its
DocuSign Envelope ID:
          Case
          Case2:20-cv-00192-RCY-LRL
               2:20-cv-00192-AWA-LRL Document
                                      Document28-4
                                                26-4Filed
                                                     Filed08/28/20
                                                           08/04/20 Page
                                                                     Page93ofof194 PageID#
                                                                                   PageID# 277



             customers; (2) plan short-term or long-term business objectives for Defendant or its customers; (3)
             carry out major assignments to conduct business for Defendant or its customers; (4) have the authority
             to bind Defendant or its customers to serious financial obligations; or (5) have the authority to waive
             or deviate from established policies and procedures without prior approval. Rather, I merely followed
             the policies, procedures, and guidelines set by Defendant and its management. Instead of running
             Defendant’s business, my primary job as a CME was producing the utilization review and case
             management services Defendant provides to its customers.

                 7. As a CME, I did not provide direct clinical care, engage in bedside nursing, or exercise clinical
             judgment to diagnose or provide medical care. I did not diagnose or determine the treatment plan for
             individuals, nor was I allowed to modify such treatment plans, which were always prescribed by such
             individuals’ primary care physician or other medical provider.

                 8. I performed my work as a CME in a call center environmentremotely from a combination
             of locations including my home and locations where I met with members. Defendant provided
             me with necessary computer equipment and electronic access to perform my work in this manner.
             Regardless of where I performed my work, my primary job duties continued to primarily consist of
             performing Care Management Work.

                9. I routinely worked over 40 hours per week during my employment as a CME, averaging
             approximately 50 to 55 hours per week. Instead of paying us overtime for our regular overtime work,
             Defendant classified me and other CMEs as exempt, paid us on a salary basis, and failed to pay us
             overtime pay for all overtime hours we worked. Defendant paid me in this manner throughout my
             employment as a CME.

                  10. Based on my experience working for Defendant, I understand that Defendant has employed
             at least 100 CMEs in Virginia that work/worked under the same or similar conditions as I did during
             my employment. Like me, other salaried CMEs primarily performed Care Management Work,
             regularly worked overtime, and were denied overtime pay because they were subjected to the same
             policy that denied me overtime pay. The duties, hours and pay policies did not depend on the
             geographic area or region worked, but were rather a product of working as CMEs for Defendant. I
             base my belief and knowledge of Defendant’s companywide policies on (1) conversations I had with
             other CMEs who talked with me about their job duties, hours of work, and how Defendant paid them
             during their employment; (2) training calls/webinars that I attended with CMEs; (3) training seminars
             I attended with other CMEs from across the state; and (4) observing other individuals performing the
             same job duties and working similar hours.

                 11. I believe other individuals would join this case if they were aware of its existence. I do not
             presently recall the names, telephone numbers, and addresses of all of the individuals with whom I
             was familiar while working for Defendant; however, I believe multiple other CMEs I worked with
             would join this case (or may have already done so) or would be eligible to do so if they knew of its
             existence and were not afraid of retaliation.

                12. Based on conversations I had with my co-workers during my employment, I know that other
             CMEs and I rely heavily on our cell phones and computers for both personal and professional
             communications. I personally use my cell phone and computer to communicate with friends, family
             and attorneys through email, text message, and phone calls. In fact, while working for Defendant,
             managers and other co-workers would contact me on my cell phone about work. Although I receive
DocuSign Envelope ID:
          Case
           Case2:20-cv-00192-RCY-LRL
                2:20-cv-00192-AWA-LRL Document
                                       Document28-4
                                                26-54Filed 08/28/20
                                                       Filed 08/04/20Page
                                                                      Page10
                                                                           4 of
                                                                             of 19 PageID# 278
                                                                                4 PageID#



              mail, I also routinely receive a significant amount of junk mail. If I did not know anything about this
              case, I would be far more likely to receive and read a notice that was emailed and texted to me.

              I declare under penalty of perjury that the foregoing is true and correct.

                        Executed on   8/1/2020        .


                                                                           TALIE HARRIS
                                                                      NA
 DocuSign Envelope ID:
             Case2:20-cv-00192-AWA-LRL
            Case  2:20-cv-00192-RCY-LRL Document
                                         Document26-34
                                                  28-4 Filed
                                                       Filed 08/04/20
                                                             08/28/20 Page
                                                                       Page211
                                                                             of of 19 PageID# 279
                                                                                4 PageID#



                         28 U.S.C. § 1746 DECLARATION OF EDNA PREAU-GRIERANDREA
                                         ANDALUZ IN SUPPORT OF PROCEEDING AS A
                                         COLLECTIVE ACTION

               I am over the age of 18, am competent to testify to the following from personal experience and
               knowledge, and declare as follows:

                  1. Optima Health Plan and Sentara Health Plans, Inc. (“Defendant”) employed me and other
               workers (“Care Management Employees” or “CMEs”) to perform the ongoing, day-to-day care
               management services that Defendant provides to its customers.

                   2. The utilization review and case management duties performed by me and other CMEs
               consisted of collecting information to document insured individuals’ medical circumstances (data
               collection); inputting that information into Defendant’s computer system (data entry); using
               established guidelines to maximize utilization of plan resources through the application of
               predetermined criteria (utilization management); coordinating care by arranging appointments and
               referrals and obtaining necessary authorizations from individuals (care coordination); educating
               members about their health plan (plan education); and other similar work (collectively, “Care
               Management Work”).

                   3. Defendant employed me as a CME from approximately September 2017 to August
               2018.March 2019. Defendant referred to my job title in multiple ways during my employment,
               including referring to me as a Care Coordinator, and an Integrated Care Manager, and RN LTSS
               Care Coordinator. Regardless of the way Defendant referred to my position, my job duties primarily
               consisted of non-clinical Care Management Work.

                   4. Defendant did not require a bachelor’s degree in any specific field to perform the work
               required of the position(s) I held during my employment.

                   5. Because my actions as a CME were constrained by Defendant’s policies and guidelines, I did
               not exercise discretion and judgment in the performance of my job duties. As a CME, I performed
               my work in accordance with Defendant’s policies and procedures and the guidelines embedded in
               Defendant’s computer software. Defendant provided me with training on how to use these decision-
               making tools to perform my work in a consistent manner. In fact, Defendant’s guidelines were
               comprehensive and detailed a course of action for nearly every contingency I encountered in
               performing my duties. I could not significantly deviate from these guidelines to perform my work, and
               under no circumstances did I have the authority to deny a member’s request for a service or benefit.
               This is because Defendant had a strict policy that prohibited anyone other than a physician from
               denying a member’s request for a service or benefit.

                   6. As a CME, I did not have the authority or discretion to hire or fire; interview job applicants;
               recommend merit or performance raises; transfer or rehire employees; discipline other employees;
               formulate employment policies; determine staffing levels; schedule the hours of other employees; set
               operational standards; or contractually commit Defendant to third parties. I did not regularly direct
               the work of two or more of employees or contractors employed by Defendant or its customers during
               my employment as a CME.

During my employment as a CME, I did not work in management or in any way influence the manner in which
Defendant or its customers conducted business. I did not (1) have the authority to formulate, effect, interpret or
implement management or operating practices for Defendant or its
DocuSign Envelope ID:
         Case
          Case2:20-cv-00192-RCY-LRL
               2:20-cv-00192-AWA-LRLDocument
                                     Document28-4
                                               26-4Filed 08/28/20
                                                     Filed 08/04/20Page
                                                                    Page123of
                                                                            of19 PageID# 280
                                                                               4 PageID#



             customers; (2) plan short-term or long-term business objectives for Defendant or its customers; (3)
             carry out major assignments to conduct business for Defendant or its customers; (4) have the authority
             to bind Defendant or its customers to serious financial obligations; or (5) have the authority to waive
             or deviate from established policies and procedures without prior approval. Rather, I merely followed
             the policies, procedures, and guidelines set by Defendant and its management. Instead of running
             Defendant’s business, my primary job as a CME was producing the utilization review and case
             management services Defendant provides to its customers.

                 7. As a CME, I did not provide direct clinical care, engage in bedside nursing, or exercise clinical
             judgment to diagnose or provide medical care. I did not diagnose or determine the treatment plan for
             individuals, nor was I allowed to modify such treatment plans, which were always prescribed by such
             individuals’ primary care physician or other medical provider.

                8. I performed my work as a CME remotely from a combination of locations including my home
             and locations where I met with members. Defendant provided me with necessary computer
             equipment and electronic access to perform my work in this manner. Regardless of where I performed
             my work, my primary job duties continued to primarily consist of performing Care Management Work.

                 9. I routinely worked over 40 hours per week during my employment as a CME, averaging
             approximately 50 to 6055 hours per week. Instead of paying us overtime for our regular overtime
             work, Defendant classified me and other CMEs as exempt, paid us on a salary basis, and failed to
             pay us overtime pay for all overtime hours we worked. Defendant paid me in this manner
             throughout my employment as a CME.

                  10. Based on my experience working for Defendant, I understand that Defendant has employed
             at least 100 CMEs in Virginia that work/worked under the same or similar conditions as I did during
             my employment. Like me, other salaried CMEs primarily performed Care Management Work,
             regularly worked overtime, and were denied overtime pay because they were subjected to the same
             policy that denied me overtime pay. The duties, hours and pay policies did not depend on the
             geographic area or region worked, but were rather a product of working as CMEs for Defendant. I
             base my belief and knowledge of Defendant’s companywide policies on (1) conversations I had with
             other CMEs who talked with me about their job duties, hours of work, and how Defendant paid them
             during their employment; (2) training calls/webinars that I attended with CMEs; (3) training seminars
             I attended with other CMEs from across the state; and (4) observing other individuals performing the
             same job duties and working similar hours.

                 11. I believe other individuals would join this case if they were aware of its existence. I do not
             presently recall the names, telephone numbers, and addresses of all of the individuals with whom I
             was familiar while working for Defendant; however, I believe multiple other CMEs I worked with
             would join this case (or may have already done so) or would be eligible to do so if they knew of its
             existence and were not afraid of retaliation.

                12. Based on conversations I had with my co-workers during my employment, I know that other
             CMEs and I rely heavily on our cell phones and computers for both personal and professional
             communications. I personally use my cell phone and computer to communicate with friends, family
             and attorneys through email, text message, and phone calls. In fact, while working for Defendant,
             managers and other co-workers would contact me on my cell phone about work. Although I receive
DocuSign Envelope ID:
          Case
           Case2:20-cv-00192-RCY-LRL
                2:20-cv-00192-AWA-LRL Document
                                       Document28-4
                                                26-34Filed 08/28/20
                                                       Filed 08/04/20Page
                                                                      Page13
                                                                           4 of
                                                                             of 19 PageID# 281
                                                                                4 PageID#



              mail, I also routinely receive a significant amount of junk mail. If I did not know anything about this
              case, I would be far more likely to receive and read a notice that was emailed and texted to me.

              I declare under penalty of perjury that the foregoing is true and correct.

                        Executed on   8/1/2020        .

                                                                           A PREAU-GRIE
                                                                      ED                      R
DocuSign Envelope ID:
            Case2:20-cv-00192-AWA-LRL
           Case  2:20-cv-00192-RCY-LRL Document
                                        Document26-23
                                                 28-4 Filed
                                                      Filed 08/04/20
                                                            08/28/20 Page
                                                                      Page214
                                                                            of of 19 PageID# 282
                                                                               4 PageID#



                    28 U.S.C. § 1746 DECLARATION OF NIKIA EDWARDSEDNA
                                     PREAU-GRIER IN SUPPORT OF PROCEEDING AS A
                                     COLLECTIVE ACTION

              I am over the age of 18, am competent to testify to the following from personal experience and
              knowledge, and declare as follows:

                 1. Optima Health Plan and Sentara Health Plans, Inc. (“Defendant”) employed me and other
              workers (“Care Management Employees” or “CMEs”) to perform the ongoing, day-to-day care
              management services that Defendant provides to its customers.

                  2. The utilization review and case management duties performed by me and other CMEs
              consisted of collecting information to document insured individuals’ medical circumstances (data
              collection); inputting that information into Defendant’s computer system (data entry); using
              established guidelines to maximize utilization of plan resources through the application of
              predetermined criteria (utilization management); coordinating care by arranging appointments and
              referrals and obtaining necessary authorizations from individuals (care coordination); educating
              members about their health plan (plan education); and other similar work (collectively, “Care
              Management Work”).

                  3. Defendant employed me as a CME from approximately July 2018September 2017 to
              NovemberAugust 2018. Defendant referred to my job title in multiple ways during my employment,
              including referring to me as a Behavioral Health Care Coordinator, Utilization ReviewIntegrated
              Care Manager, and RN LTSS Care Coordinator. Regardless of the way Defendant referred to my
              position, my job duties primarily consisted of non- clinical Care Management Work.

                  4. Defendant did not require a bachelor’s degree in any specific field or any specific
              certification to perform the work required of the position(s) I held during my employment.

                  5. Because my actions as a CME were constrained by Defendant’s policies and guidelines, I did
              not exercise discretion and judgment in the performance of my job duties. As a CME, I performed
              my work in accordance with Defendant’s policies and procedures and the guidelines embedded in
              Defendant’s computer software. Defendant provided me with training on how to use these decision-
              making tools to perform my work in a consistent manner. In fact, Defendant’s guidelines were
              comprehensive and detailed a course of action for nearly every contingency I encountered in
              performing my duties. I could not significantly deviate from these guidelines to perform my work, and
              under no circumstances did I have the authority to deny a member’s request for a service or benefit.
              This is because Defendant had a strict policy that prohibited anyone other than a physician from
              denying a member’s request for a service or benefit.

                  6. As a CME, I did not have the authority or discretion to hire or fire; interview job applicants;
              recommend merit or performance raises; transfer or rehire employees; discipline other employees;
              formulate employment policies; determine staffing levels; schedule the hours of other employees; set
              operational standards; or contractually commit Defendant to third parties. I did not regularly direct
              the work of two or more of employees or contractors employed by Defendant or its customers during
              my employment as a CME.

                 7. During my employment as a CME, I did not work in management or in any way influence the
              manner in which Defendant or its customers conducted business. I did not (1) have the authority to
DocuSign Envelope ID:
          Case
           Case2:20-cv-00192-RCY-LRL
                2:20-cv-00192-AWA-LRL Document
                                       Document28-4
                                                26-23Filed 08/28/20
                                                       Filed 08/04/20Page
                                                                      Page15
                                                                           3 of
                                                                             of 19 PageID# 283
                                                                                4 PageID#



              formulate, effect, interpret or implement management or operating practices for Defendant or its
              customers; (2) plan short-term or long-term business objectives for Defendant or its customers; (3)
              carry out major assignments to conduct business for Defendant or its customers; (4) have the authority
              to bind Defendant or its customers to serious financial obligations; or (5) have the authority to waive
              or deviate from established policies and procedures without prior approval. Rather, I merely followed
              the policies, procedures, and guidelines set by Defendant and its management. Instead of running
              Defendant’s business, my primary job as a CME was producing the utilization review and case
              management services Defendant provides to its customers.

                  8. As a CME, I did not provide direct clinical care, engage in bedside nursing, or exercise clinical
              judgment to diagnose or provide medical care. I did not diagnose or determine the treatment plan for
              individuals, nor was I allowed to modify such treatment plans, which were always prescribed by such
              individuals’ primary care physician or other medical provider.

                  9. I performed my work as a CME in a call center environmentremotely from a combination
              of locations including my home and locations where I met with members. Defendant provided
              me with necessary computer equipment and electronic access to perform my work in this manner.
              Regardless of where I performed my work, my primary job duties continued to primarily consist of
              performing Care Management Work.

                  10. I routinely worked over 40 hours per week during my employment as a CME, averaging
              approximately 4550 to 60 hours per week. Instead of paying us overtime for our regular overtime
              work, Defendant classified me and other CMEs as exempt, paid us on a salary basis, and failed to
              pay us overtime pay for all overtime hours we worked. Defendant paid me in this manner
              throughout my employment as a CME.

                   11. Based on my experience working for Defendant, I understand that Defendant has employed
              at least 100 CMEs in Virginia that work/worked under the same or similar conditions as I did during
              my employment. Like me, other salaried CMEs primarily performed Care Management Work,
              regularly worked overtime, and were denied overtime pay because they were subjected to the same
              policy that denied me overtime pay. The duties, hours and pay policies did not depend on the
              geographic area or region worked, but were rather a product of working as CMEs for Defendant. I
              base my belief and knowledge of Defendant’s companywide policies on (1) conversations I had with
              other CMEs who talked with me about their job duties, hours of work, and how Defendant paid them
              during their employment; (2) training calls/webinars that I attended with CMEs; (3) training seminars
              I attended with other CMEs from across the state; and (4) observing other individuals performing the
              same job duties and working similar hours.

                  12. I believe other individuals would join this case if they were aware of its existence. I do not
              presently recall the names, telephone numbers, and addresses of all of the individuals with whom I
              was familiar while working for Defendant; however, I believe multiple other CMEs I worked with
              would join this case (or may have already done so) or would be eligible to do so if they knew of its
              existence and were not afraid of retaliation.

                 13. Based on conversations I had with my co-workers during my employment, I know that other
              CMEs and I rely heavily on our cell phones and computers for both personal and professional
              communications. I personally use my cell phone and computer to communicate with friends, family
              and attorneys through email, text message, and phone calls. In fact, while working for Defendant,
              managers and other co-workers would contact me on my cell phone about work. Although I receive
DocuSign Envelope ID:
          Case
           Case2:20-cv-00192-RCY-LRL
                2:20-cv-00192-AWA-LRL Document
                                       Document28-4
                                                26-23Filed 08/28/20
                                                       Filed 08/04/20Page
                                                                      Page16
                                                                           4 of
                                                                             of 19 PageID# 284
                                                                                4 PageID#



              mail, I also routinely receive a significant amount of junk mail. If I did not know anything about this
              case, I would be far more likely to receive and read a notice that was emailed and texted to me.

              I declare under penalty of perjury that the foregoing is true and correct.

                        Executed on   8/31/2020       .

                                                                            KIA EDWARDS
                                                                      NIE              R
DocuSign Envelope ID:
            Case2:20-cv-00192-AWA-LRL
           Case  2:20-cv-00192-RCY-LRL Document
                                        Document26-53
                                                 28-4 Filed
                                                      Filed 08/04/20
                                                            08/28/20 Page
                                                                      Page217
                                                                            of of 19 PageID# 285
                                                                               4 PageID#



                    28 U.S.C. § 1746 DECLARATION OF NATALIE HARRISEDNA
                                     PREAU-GRIER IN SUPPORT OF PROCEEDING AS A
                                     COLLECTIVE ACTION

              I am over the age of 18, am competent to testify to the following from personal experience and
              knowledge, and declare as follows:

                 1. Optima Health Plan and Sentara Health Plans, Inc. (“Defendant”) employed me and other
              workers (“Care Management Employees” or “CMEs”) to perform the ongoing, day-to-day care
              management services that Defendant provides to its customers.

                  2. The utilization review and case management duties performed by me and other CMEs
              consisted of collecting information to document insured individuals’ medical circumstances (data
              collection); inputting that information into Defendant’s computer system (data entry); using
              established guidelines to maximize utilization of plan resources through the application of
              predetermined criteria (utilization management); coordinating care by arranging appointments and
              referrals and obtaining necessary authorizations from individuals (care coordination); educating
              members about their health plan (plan education); and other similar work (collectively, “Care
              Management Work”).

                  3. Defendant employed me as a CME from approximately June 2018September 2017 to
              DecemberAugust 2018. Defendant referred to my job title in multiple ways during my employment,
              including referring to me as a Care Coordinator, Behavioral HealthIntegrated Care Manager, and
              RN LTSS Care Coordinator, and Utilization Review Manager. Regardless of the way Defendant
              referred to my position, my job duties primarily consisted of non- clinical Care Management Work.

                  4. Defendant did not require a bachelor’s degree in any specific field or any specific
              certification to perform the work required of the position(s) I held during my employment.

                  5. Because my actions as a CME were constrained by Defendant’s policies and guidelines, I did
              not exercise discretion and judgment in the performance of my job duties. As a CME, I performed
              my work in accordance with Defendant’s policies and procedures and the guidelines embedded in
              Defendant’s computer software. Defendant provided me with training on how to use these decision-
              making tools to perform my work in a consistent manner. In fact, Defendant’s guidelines were
              comprehensive and detailed a course of action for nearly every contingency I encountered in
              performing my duties. I could not significantly deviate from these guidelines to perform my work, and
              under no circumstances did I have the authority to deny a member’s request for a service or benefit.
              This is because Defendant had a strict policy that prohibited anyone other than a physician from
              denying a member’s request for a service or benefit.

                  6. As a CME, I did not have the authority or discretion to hire or fire; interview job applicants;
              recommend merit or performance raises; transfer or rehire employees; discipline other employees;
              formulate employment policies; determine staffing levels; schedule the hours of other employees; set
              operational standards; or contractually commit Defendant to third parties. I did not regularly direct
              the work of two or more of employees or contractors employed by Defendant or its customers during
              my employment as a CME.

                 7. During my employment as a CME, I did not work in management or in any way influence the
              manner in which Defendant or its customers conducted business. I did not (1) have the authority to
DocuSign Envelope ID:
          Case
           Case2:20-cv-00192-RCY-LRL
                2:20-cv-00192-AWA-LRL Document
                                       Document28-4
                                                26-53Filed 08/28/20
                                                       Filed 08/04/20Page
                                                                      Page18
                                                                           3 of
                                                                             of 19 PageID# 286
                                                                                4 PageID#



              formulate, effect, interpret or implement management or operating practices for Defendant or its
              customers; (2) plan short-term or long-term business objectives for Defendant or its customers; (3)
              carry out major assignments to conduct business for Defendant or its customers; (4) have the authority
              to bind Defendant or its customers to serious financial obligations; or (5) have the authority to waive
              or deviate from established policies and procedures without prior approval. Rather, I merely followed
              the policies, procedures, and guidelines set by Defendant and its management. Instead of running
              Defendant’s business, my primary job as a CME was producing the utilization review and case
              management services Defendant provides to its customers.

                  8. As a CME, I did not provide direct clinical care, engage in bedside nursing, or exercise clinical
              judgment to diagnose or provide medical care. I did not diagnose or determine the treatment plan for
              individuals, nor was I allowed to modify such treatment plans, which were always prescribed by such
              individuals’ primary care physician or other medical provider.

                  9. I performed my work as a CME in a call center environmentremotely from a combination
              of locations including my home and locations where I met with members. Defendant provided
              me with necessary computer equipment and electronic access to perform my work in this manner.
              Regardless of where I performed my work, my primary job duties continued to primarily consist of
              performing Care Management Work.

                 10. I routinely worked over 40 hours per week during my employment as a CME, averaging
              approximately 50 to 60 hours per week. Instead of paying us overtime for our regular overtime work,
              Defendant classified me and other CMEs as exempt, paid us on a salary basis, and failed to pay us
              overtime pay for all overtime hours we worked. Defendant paid me in this manner throughout my
              employment as a CME.

                   11. Based on my experience working for Defendant, I understand that Defendant has employed
              at least 100 CMEs in Virginia that work/worked under the same or similar conditions as I did during
              my employment. Like me, other salaried CMEs primarily performed Care Management Work,
              regularly worked overtime, and were denied overtime pay because they were subjected to the same
              policy that denied me overtime pay. The duties, hours and pay policies did not depend on the
              geographic area or region worked, but were rather a product of working as CMEs for Defendant. I
              base my belief and knowledge of Defendant’s companywide policies on (1) conversations I had with
              other CMEs who talked with me about their job duties, hours of work, and how Defendant paid them
              during their employment; (2) training calls/webinars that I attended with CMEs; (3) training seminars
              I attended with other CMEs from across the state; and (4) observing other individuals performing the
              same job duties and working similar hours.

                  12. I believe other individuals would join this case if they were aware of its existence. I do not
              presently recall the names, telephone numbers, and addresses of all of the individuals with whom I
              was familiar while working for Defendant; however, I believe multiple other CMEs I worked with
              would join this case (or may have already done so) or would be eligible to do so if they knew of its
              existence and were not afraid of retaliation.

                 13. Based on conversations I had with my co-workers during my employment, I know that other
              CMEs and I rely heavily on our cell phones and computers for both personal and professional
              communications. I personally use my cell phone and computer to communicate with friends, family
              and attorneys through email, text message, and phone calls. In fact, while working for Defendant,
              managers and other co-workers would contact me on my cell phone about work. Although I receive
DocuSign Envelope ID:
          Case
           Case2:20-cv-00192-RCY-LRL
                2:20-cv-00192-AWA-LRL Document
                                       Document28-4
                                                26-53Filed 08/28/20
                                                       Filed 08/04/20Page
                                                                      Page19
                                                                           4 of
                                                                             of 19 PageID# 287
                                                                                4 PageID#



              mail, I also routinely receive a significant amount of junk mail. If I did not know anything about this
              case, I would be far more likely to receive and read a notice that was emailed and texted to me.

              I declare under penalty of perjury that the foregoing is true and correct.

                        Executed on   8/1/2020        .


                                                                      NAE                     R
